WRIGHT, J.
We think the statute does not dispense with notice to an endorser. The act referred to, on certain kinds of paper, may possibly enlarge the time for a demand of the drawer, and dispense with a prosecution of the drawer to insolvency. So far, the act may settle what shall be due diligence; but the act is silent as 132] *to the notice; because, as we suppose, it was not intended to alter the law merchant in that particular. The defendant is entitled to a verdict.
Verdict accordingly, and judgment for the defendant.